DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 26, 28 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. US 2007/0268733 A1.
Regarding claims 26 and 28, Ueda discloses:
An integrated circuit (Fig. 6), comprising:
a first interconnect (55a) extending along a first axis;
a second interconnect (3a) extending along a second axis;
a third interconnect (4a) extending along a third axis, wherein the first, second, and third axes are orthogonal to one another; and
a magnetic junction device (11a) including an electrode (54a) coupled to the first interconnect.
Regarding claim 43, Ueda discloses:
An apparatus (Figs. 6 and 10) comprising:
a three dimensional (3D) array of magnetic random access memory (MRAM) (11a) bit-cells, wherein the array includes a mesh of:
a first interconnect (55a) extending along a first axis;
a second interconnect (3a) extending along a second axis;
a third interconnect (4a) extending along a third axis, wherein the first, second, and third axes are orthogonal to one another; and
a magnetic junction device (11a) including an electrode (54a) coupled to the first interconnect.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29, 30, 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. US 2007/0268733 A1 in view of Liu et al. US 2010/0080048 A1.
Regarding claims 27, 29 and 30, Ueda disclose:
(claim 27) wherein the electrode is a first electrode (54a); and (claims 27 and 29) wherein a second electrode (52) is coupled to the second interconnect.
Ueda does not disclose:
(claim 27) the integrated circuit comprising: a layer comprising a piezoelectric material, wherein the layer is adjacent to a second electrode; (claim 29) further comprising a first layer comprising a piezoelectric material, wherein the first layer is adjacent to a second electrode, wherein the first layer is operable to reduce a thermal barrier of the magnetic junction device during a write operation; (claim 30) wherein the piezoelectric material includes one or more of: barium, titanium, oxygen, lanthanum, niobium, sodium, zinc, bismuth, iron, and fluorine.
Liu discloses a publication from a similar field of endeavor in which:
(claim 27) the integrated circuit comprising: a layer comprising a piezoelectric material (Fig. 3A; 102 paras 0030, 0032, 0034); (claim 29) further comprising a first layer comprising a piezoelectric material (Fig. 3A; 102 paras 0030, 0032, 0034), wherein the first layer is operable to reduce a thermal barrier of the magnetic junction device during a write operation; (claim 30) wherein the piezoelectric material includes one or more of: barium, titanium, oxygen, lanthanum, niobium, sodium, zinc, bismuth, iron, and fluorine (para 0037).
It would have been obvious to one skilled in the art to employ the first layer of Liu adjacent the second electrode of Ueda in order to reduce high programming current densities through the STT-MRAM cell, as high current densities through the magnetic layers increase the energy consumption in the cell and the thermal profile in the layers, affecting the cell's integrity and reliability. High current densities through the magnetic layers may also lead to larger silicon real estate consumption for each cell (Liu; para 0009).
Regarding claims 44 and 45, Ueda disclose:
(claim 44) wherein a second electrode (52) is coupled to the second interconnect.
Ueda does not disclose:
(claim 44) further comprising a layer of piezoelectric material, the piezoelectric material comprising: barium, titanium, and oxygen; lead, zirconium, and titanium; potassium, niobium, and oxygen; sodium, tungsten, and oxygen; barium, sodium, niobium, and oxygen; lead, potassium, niobium, and oxygen; zinc and oxygen in a Wurtzite structure; sodium, potassium, niobium, and oxygen; bismuth, iron, and oxygen; sodium, niobium, and oxygen; bismuth, titanium, and oxygen; sodium, bismuth, titanium, and oxygen; Group III-V and I-IV materials; polyvinylidene fluoride (PVDF); or diphenylalanine peptide nanotubes (PNTs);
(claim 45) wherein the layer is a first layer, the apparatus further comprising a second layer adjacent to the first layer and the magnetic junction device, the second layer comprising a material selected from a group consisting of: ruthenium, tantalum, and tungsten.
Liu discloses a publication from a similar field of endeavor in which:
(claim 44) further comprising a layer of piezoelectric material (Fig. 3A; 102, paras 0030, 0032, 0034, 0037), the piezoelectric material comprising: barium, titanium, and oxygen; lead, zirconium, and titanium; potassium, niobium, and oxygen; sodium, tungsten, and oxygen; barium, sodium, niobium, and oxygen; lead, potassium, niobium, and oxygen; zinc and oxygen in a Wurtzite structure; sodium, potassium, niobium, and oxygen; bismuth, iron, and oxygen; sodium, niobium, and oxygen; bismuth, titanium, and oxygen; sodium, bismuth, titanium, and oxygen; Group III-V and I-IV materials; polyvinylidene fluoride (PVDF); or diphenylalanine peptide nanotubes (PNTs);
(claim 45) wherein the layer is a first layer, the apparatus further comprising a second layer (104) adjacent to the first layer and the magnetic junction device, the second layer comprising a material selected from a group consisting of: ruthenium, tantalum, and tungsten (para 0031).
It would have been obvious to one skilled in the art to employ the first layer of Liu adjacent the second electrode of Ueda in order to reduce high programming current densities through the STT-MRAM cell, as high current densities through the magnetic layers increase the energy consumption in the cell and the thermal profile in the layers, affecting the cell's integrity and reliability. High current densities through the magnetic layers may also lead to larger silicon real estate consumption for each cell (Liu; para 0009).

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. US 2013/0279244 A1 in view of Ueda et al. US 2007/0268733 A1.
Regarding claim 41, Kang discloses:
A system (Fig. 5) comprising:
a memory (550, 560);
a processor (514) coupled to the memory, the processor including an MRAM device (122, 132).
Kang does not disclose:
a first interconnect extending along a first axis;
a second interconnect extending along a second axis;
a third interconnect extending along a third axis, wherein the first, second, and third axes are orthogonal to one another; and
a magnetic junction device including an electrode coupled to the first interconnect.
Ueda discloses a publication from a similar field of endeavor in which:
a first interconnect (55a) extending along a first axis;
a second interconnect (3a) extending along a second axis;
a third interconnect (4a) extending along a third axis, wherein the first, second, and third axes are orthogonal to one another; and
a magnetic junction device (11a) including an electrode (54a) coupled to the first interconnect.
It would have been obvious to one skilled in the art to employ the MRAM device of Ueda as the MRAM device within the processor of Kang in order to reduce overall are consumption while improving read latency by inclusion within the processor (see Kang; para 0062).

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang/Ueda, as applied to claim 41, in further view of Liu et al. US 2010/0080048 A1.
Regarding claim 42, Kang/Ueda disclose:
wherein a second electrode (52) is coupled to the second interconnect (Ueda).
Kang/Ueda does not disclose:
further comprising a first layer comprising a piezoelectric material adjacent to a second electrode, and a second layer adjacent to the first layer and the magnetic junction device.
Liu discloses a publication from a similar field of endeavor in which:
further comprising a first layer comprising a piezoelectric material (Fig. 3A; 102 paras 0030, 0032, 0034), and a second layer (104) adjacent to the first layer and the magnetic junction device.
It would have been obvious to one skilled in the art to employ the first layer and second layer of Liu adjacent the second electrode of Ueda in order to reduce high programming current densities through the STT-MRAM cell, as high current densities through the magnetic layers increase the energy consumption in the cell and the thermal profile in the layers, affecting the cell's integrity and reliability. High current densities through the magnetic layers may also lead to larger silicon real estate consumption for each cell (Liu; para 0009).

Allowable Subject Matter
Claim 31-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations of claim 31 stating “comprising: a third electrode adjacent to the first layer and the magnetic junction device, wherein the third electrode is coupled the third interconnect”; and of claim 32 stating “further comprising a second layer adjacent to the first layer and the magnetic junction device, wherein the second layer is coupled the third interconnect, the second layer comprising a material including or more of: ruthenium, tantalum and tungsten”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894